PER CURIAM.
Daniel L. Staley appeals the district court’s dismissal of his complaint, filed pursuant to 42 U.S.C. § 1983 (2000). Having reviewed the record and Staley’s informal brief on appeal, we conclude that the district court did not abuse its discretion in dismissing the complaint without prejudice, after Staley had been warned of the consequences of failing to timely comply with an order of the magistrate judge. See Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.1989) (holding district court’s dismissal following explicit and reasonable warning was not an abuse of discretion). Therefore, we affirm the district court’s dismissal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED